     Case 3:20-cv-00205-RCJ-CLB Document 8 Filed 07/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    KIM BLANDINO,                                     Case No. 3:20-cv-00205-RCJ-CLB
12                         Petitioner,                  ORDER
13           v.
14    DREW CROSS, et al.,
15                         Respondents.
16

17          Petitioner has submitted an emergency petition for a writ of habeas corpus under 28

18   U.S.C. § 2241. He asks for this court to order either the Nevada Supreme Court or the Nevada

19   Court of Appeals to issue a decision on his emergency petitions within a fixed time. This court

20   does not have jurisdiction to order the state courts to issue a decision. See Demos v. United

21   States Dist. Court for Eastern Dist. of Washington, 925 F.2d 1160, 1161-62 (9th Cir. 1991).

22   Petitioner also asks the court to order him released from the Lakes Crossing Center. On April 3,

23   2020, petitioner filed a notice of change of address (ECF No. 3), showing that he has been

24   transferred from the Lakes Crossing Center to the Clark County Detention Center. Petitioner

25   already has received any relief that the court could grant. The court will dismiss this action

26   because it is moot.

27

28
                                                       1
     Case 3:20-cv-00205-RCJ-CLB Document 8 Filed 07/08/20 Page 2 of 2



 1           Petitioner has sent an emergency motion with his petition, and he has filed two separate

 2   emergency motions (ECF No. 4, ECF No. 6). The court denies these motions because the court is

 3   dismissing this action.

 4           Reasonable jurists would not find the court's conclusions to be debatable or wrong, and

 5   the court will not issue a certificate of appealability.

 6           IT THEREFORE IS ORDERED that the clerk of the court file the petition for a writ of

 7   habeas corpus and the emergency motion, currently in the docket at ECF No. 1-1 and 1-2,

 8   respectively.

 9           IT FURTHER IS ORDERED that the emergency motion currently in the docket at ECF

10   No. 1-2 is DENIED.

11           IT FURTHER IS ORDERED that the emergency motion (ECF No. 4) is DENIED.

12           IT FURTHER IS ORDERED that the emergency motion (ECF No. 6) is DENIED.

13           IT FURTHER IS ORDERED that this action is DISMISSED as moot. The clerk of the

14   court shall enter judgment accordingly and close this action.

15           IT FURTHER IS ORDERED that a certificate of appealability will not

16           issue. DATED: July 8, 2020.
17                                                               ______________________________
                                                                 ROBERT C. JONES
18                                                               United States District Judge
19

20
21

22

23

24

25

26
27

28
                                                          2
